DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable Dhanagal (US 2018/0146365 A1), and further in view of FANG (US 20154/0235221 A1).



Regarding Claim 1, 11
Dhanagal discloses an access network apparatus (Fig.1(130)) comprising:
a processor (Fig.1(180)); and
a memory (Fig.1(190)) coupled to the processor (See 0056]), wherein the memory (Fig.1(190)) comprises instructions that,
            when executed by the processor (Fig.1(180)), cause the access network apparatus (Fig.1(130)) perform operations (See [0056]; for perfoming the functions described herein) comprising:


receiving indication information (See Fig.6(610); Fig.7(B710); [0088-0089]; [0093-0094]; receive device mode information updates)), 
wherein the access network apparatus stores radio capability information of a terminal apparatus (See [0088-0089]; [0093-0094]; the processor 180 may update the device mode with respect to the first subscription without performing a de-attach procedure with the wireless communication device 200) and 

the indication information (See Fig.6(610); Fig.7(B710); [0088-0089]; [0093-0094])

indicates that a radio capability of the terminal apparatus changes (See [0088-0089]; [0093-0094]; indicating a change in the device mode), 

obtaining radio capability information of the terminal apparatus according to
the indication information (See [0088-0089]; [0093-0094]; Various parameters relative to the device mode of the wireless communication device 200 may be stored in the memory 190. As the device mode with respect to the wireless communication device 200 is updated, the manner in which future communications with the wireless communication device 200 takes place may be altered based on the updated device mode).


But Dhanagal fails to explicitly recite 
the indication information is used to request a current radio capability of the terminal apparatus from the access network apparatus; 

However in an analogous art,
Fang teaches about an indication information is used to request a current radio capability of the terminal apparatus from the access network apparatus (See [0073-0076]); 

Dhanagal and Fang are analogous art because they all pertain to cellular wireless less communication. Dhanagal teaches about an access network apparatus receiving indication information and stores radio capability of terminal.  Fang teaches about an indication information is used to request a current radio capability of the terminal apparatus from the access network apparatus. Dhanagal could use Fang features in order to keep up with terminal capability changed in order for the access network to accommodate with the updated features of terminal. Therefore it would have been obvious for one of ordinary skill at the time of the filing of the application to combine Dhanagal and Fang as to obtain an efficient cellular radio communication system.


Regarding Claim 2,
Dhanagal and Fang teach all the features with respect to claim 1 and Dhanagal further teaches
            wherein the operations further comprise:

receiving a first message sent by the terminal apparatus (See Fig.7(B710)), 
               wherein the first message is used to request to resume a radio resource control connection (See [0070]; [0091]; The capability exchange module 230 or the general-purpose processor 206 may perform a ELS RRC connection reconfiguration based on the ELS RRC connection reconfiguration message) , and 
                             the first message comprises the indication information (See [0070]; [0089];  indicate change in the device mode).



.
Regarding Claim 3,
Dhanagal and Fang teach all the features with respect to claim 1 and Fang further teaches
                wherein the operations further comprise:

receiving the indication information sent by a core network apparatus (See Fig.4(S402); [0074]; The mobility management entity sends a UE capability request (user equipment capability obtaining request) message to the eNB), 
wherein the indication information indicates that the radio capability of the terminal apparatus changes (See Fig.4(S403); [0076]; [0089]; according to indication of the message, the user equipment to obtain the changed user equipment capability); and

updating, according to the indication information, the radio capability information
stored by the access network apparatus (See [0078];[0089]; the changed is transmitted to the base station).


Regarding Claim 4,
Dhanagal and Fang teach all the features with respect to claim 1 and Fang further teaches
            wherein the operations further comprise:

receiving, an update indication, wherein the update indication instructs the access network apparatus to update the radio capability information of the terminal apparatus (See [0088-0089]; the present invention may actively report the changed user equipment capability of the user equipment, or trigger the base station to obtain the changed user equipment capability).
.

           
Regarding Claim 6,
Dhanagal and Fang teach all the features with respect to claim 1 and Dhanagal further teaches
                  wherein the radio capability comprises 
                     at least one of 
system information (See [0031]; [0080]; [0084]; The network capability information message may be included as a part of a System Information Block (SIB))
or 
a transceiving capability supported by the terminal apparatus (See [0089]; RRC connection set up).



           
Regarding Claim 8,
Dhanagal teaches all the features with respect to claim 7
 
But Dhanagal fails to explicitly recite 
         wherein the operations further comprise:
instructing, by a non-access stratum of the terminal apparatus, an access stratum to initiate the radio resource control connection establishment message.


However in an analogous art,
Fang teaches about a UE sending an indication to a MME and the mobility management entity sends a user equipment capability obtaining request message to the eNB in order to adapt to UE changes if any to set up connection between UE and BS (See Fig.4; [0073-0076]; [0091-0092]; The NAS instruction occurs between the MME and the UE and the AS occurs between the UE and the eNB); 

Dhanagal and Fang are analogous art because they all pertain to cellular wireless less communication. Dhanagal teaches about an access network apparatus receiving indication information and stores radio capability of terminal.  Fang teaches about  a UE sending an indication to a MME and the mobility management entity sends a user equipment capability obtaining request message to the eNB in order to adapt to UE changes if any to set up connection between UE and BS. Dhanagal could use Fang features in order to keep up with terminal capability changed in order for the access network to accommodate with the updated features of terminal. Therefore it would have been obvious for one of ordinary skill at the time of the filing of the application to combine Dhanagal and Fang as to obtain an efficient cellular radio communication system.



Regarding Claim 10,
Dhanagal teaches all the features with respect to claim 9 and Dhanagal further teaches 
wherein the radio resource control connection establishment message further comprises indication information (See Fig.6(610); Fig.7(B710); [0088-0089]; [0093-0094]; receive device mode information updates)
wherein the indication information indicate that the radio capability of the terminal apparatus changes (See [0088-0089]; [0093-0094]; indicating a change in the device mode), 

But Dhanagal fails to explicitly recite 
the indication information is used to request a current radio capability of the terminal apparatus from the access network apparatus; 

However in an analogous art,
Fang teaches about an indication information is used to request a current radio capability of the terminal apparatus from the access network apparatus (See [0073-0076]); 

Dhanagal and Fang are analogous art because they all pertain to cellular wireless less communication. Dhanagal teaches about an access network apparatus receiving indication information and stores radio capability of terminal.  Fang teaches about an indication information is used to request a current radio capability of the terminal apparatus from the access network apparatus. Dhanagal could use Fang features in order to keep up with terminal capability changed in order for the access network to accommodate with the updated features of terminal. Therefore it would have been obvious for one of ordinary skill at the time of the filing of the application to combine Dhanagal and Fang as to obtain an efficient cellular radio communication system.






Regarding Claim 12,
Dhanagal and Fang teach all the features with respect to claim 11 and Dhanagal further teaches

sending the indication information to the access network apparatus (See [0088-0089]; sending status changed request to base station
               when the terminal apparatus is in a connected state (See [0088-0089]; RRC Set up to exchange messages).



Regarding Claim 13,
Dhanagal and Fang teach all the features with respect to claim 11 and Fang further teaches
             wherein the operations further comprise:
                  when the indication information is used to request the current radio capability of the terminal apparatus from the access network apparatus (See [0073-0076]),

 sending, by the core network apparatus (Fig.4(MME)), an update indication to the access network apparatus (Fig.4(S402)), 
            wherein the update indication instructs the access network apparatus to update radio capability information of the terminal apparatus (See Fig.4(S405); [0078-0080]; adapt to change of UE capability).


Regarding Claim 14,
Dhanagal and Fang teach all the features with respect to claim 11 and Fang further teaches
wherein when the indication information indicate that the radio capability of the terminal apparatus changes (See Fig.4(S405)), the indication information is further used to instruct the access network apparatus to
update the radio capability of the terminal apparatus according to the indication information (See [0078-0080]; adapt to change of UE capability). .


Regarding Claim 15,
Dhanagal and Fang teach all the features with respect to claim 1 and Dhanagal further teaches
receiving a second message sent by the terminal apparatus (See [0089]; send message to access network about RRC reconfiguration), 
wherein the second message indicates that radio resource control connection resume is completed (See [0089]; send message to access network about RRC connection request), and 
the second message comprises the indication information (See [0089]; the request is based on the change indication of  the UE).


Regarding Claim 16,
Dhanagal and Fang teach all the features with respect to claim 1 and Dhanagal further teaches
wherein the operations further comprise:
receiving a third message sent by the terminal apparatus (See [0089]; receive RF configuration resources), 
wherein the third message indicates that a radio resource control connection is established  (See [0089]; the general-purpose processor 206 may configure the RF resource 218 to send a RRC connection setup complete message), and 
the third message comprises the indication information (See [0089]; new set up comprises obvious changed of UE capability).


Claim(s) 5 is rejected under USC 103(a) as being unpatentable over Dhanagal (US 2018/0146365 A1) in view of Fang (US 2014/0235221 A1) and further in view of Examiner Official Notices.

Regarding Claim 5,
Dhanagal and Fang teach all the features with respect to claim 1

But Dhanagal and Fang fail to explicitly recite 
          wherein the operations further comprise:
deleting the radio capability information of the terminal apparatus that is stored
              before the access network apparatus obtains the radio capability information from the terminal apparatus.

Fang teaches about periodically updating access network with the UE capability information (See [0088-0089]). The examiner takes official notice in deleting previous UE capability before updating new UE capability as this procedure is well known in our art to avoid bugs or operation interferences. Therefore 
It would have been obvious to one of ordinary skill in the art to at the time of the filing of the application  use official notice features in combination with Dhanagal and Fang as to obtain an efficient wireless communication system.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhanapal (US 2018/0146365 A1).

Regarding Claim 7,
Dhanapal discloses  a terminal apparatus (Fig.2) comprising:
a processor (Fig.2(206)) ; and
a memory (Fig.2(214)) coupled to the processor (See Fig.2; [0063]), 
               wherein the memory comprises instructions (See [0063-0064]) that,
when executed by the processor(Fig.2(206)), cause the terminal apparatus perform operations (See [0070]) comprising:

initiating a radio resource control connection establishment message (See [0089]; RRC connection request)
                based on
the terminal apparatus being in a suspend state (See [0083];[0088]; first attach procedure, cell search and camping) and a radio capability of the terminal apparatus changes (See [0088-0089]; received request and determination of terminal capability changes), 

or 
the terminal apparatus being in a radio resource control inactive state (See [0083];[0088]; first attach procedure, cell search and camping) and the radio capability of the terminal apparatus changes (See [0088-0089]; received request and determination of terminal capability changes).

Regarding Claim 9,  
Dhanagal teaches all the features with respect to claim 7 and Dhanagal further teaches 

              wherein the radio resource control connection establishment message (See [0089]; RRC connection request) comprises 
radio resource resume identification information (See [0088-0089]; RRC reconfiguration after UE changed mode).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646